COURT OF APPEALS
                                                 SECOND
DISTRICT OF TEXAS
                                                                FORT
WORTH
 
 
                                        NO.
2-10-046-CV
 
 
JEFFREY LYNN LEWIS                                                          APPELLANT
 
                                                   V.
 
THE STATE OF TEXAS                                                            APPELLEE
 
                                              ------------
 
            FROM
THE 211TH DISTRICT COURT OF DENTON COUNTY
 
                                              ------------
 
                                MEMORANDUM OPINION[1]
 
                                              ------------




On March
8, 2010, we notified Appellant Jeffrey Lynn Lewis that we were concerned that
this court may not have jurisdiction over this appeal because it appeared that
his notice of appeal was not timely filed. 
We stated that the appeal might be dismissed for want of jurisdiction
unless Lewis or any party desiring to continue the appeal filed with the court
a response showing grounds for continuing the appeal.  See Tex. R. App. P. 42.3(a), 44.3.
Lewis
filed a response to our jurisdiction letter stating that the State did not
notify him of the default judgment Auntil
late in January of 2010@ and that he had immediately
filed a request for permission to appeal. 
However, Lewis=s ARequest
For Extension Of Time To File An Appeal,@ which
was filed on March 9, 2010, is defective because it was filed over a year after
the fifteen-day deadline for filing a motion for extension of time to file a
notice of appeal and because he failed to pay the filing fee and failed to
provide a certificate of conference and a certificate of service.  See Tex. R. App. P. 26.3.
The
trial court=s final judgment was signed on
October 17, 2008.  Lewis did not file a
motion for new trial, so his notice of appeal was due November 17, 2008.  Lewis, however, did not file his notice of
appeal until February 8, 2010.
The time
for filing a notice of appeal is jurisdictional in this court, and absent a
timely-filed notice of appeal or extension request, we must dismiss the
appeal.  See Tex. R. App. P. 2,
25.1(b), 26.3; Jones v. City of Houston, 976 S.W.2d 676, 677 (Tex. 1998);
Verburgt v. Dorner, 959 S.W.2d 615, 617 (Tex. 1997); Chilkewitz v.
Winter, 25 S.W.3d 382, 383B84 (Tex.
App.CFort
Worth 2000, no pet.).




Accordingly,
we dismiss the appeal for want of jurisdiction. 
See Tex. R. App. P. 42.3(a), 43.2(f).
 
PER CURIAM
 
PANEL: WALKER, MCCOY, and MEIER, JJ.
 
DELIVERED: April 8, 2010




[1]See Tex. R. App. P. 47.4.